AMENDMENT

 TO

 PROMISSORY NOTE







This Amendment to the Promissory Note (“Amendment”), by and between Winning Edge
International, Inc. (the “Company” formally known as GWIN, Inc.) and Laurus
Master Fund, Ltd. (the “Lender”) and dated October 29, 2004, is entered into on
this 28th day of September, 2007, on the following terms and conditions:




PREMISES:




A.     On October 29, 2004, the Company entered in a promissory note with Lender
to borrow $600,000 under the terms of a secured convertible promissory note
dated October 29, 2004 (the “Note”).




B.

The Note has a maturity date of October 29, 2007 and is secured by substantially
all of the assets of the Company and its subsidiary through a Master Security
Agreement, a Stock Pledge Agreement and a Subsidiary Guaranty Agreement all
dated October 29, 2004 (collectively, the “Security Agreements”).




C.

The Company now desires to sell all of its assets and otherwise begin winding
down its operations.




D.

The parties have agreed to modify the terms of the Note and to consent to the
sale by the Company of substantially all of its assets.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants of the parties, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:




1.   Maturity.  The Maturity Date of the Note is hereby amended to extend the
maturity date of the Note to July 31, 2008.




2.

Payment Schedule.  Notwithstanding anything to the contrary set forth in the
Note, the Note shall be paid pursuant to the following schedule:




a)

 On the Effective Date (as defined below) of this Amendment, twenty-five
thousand dollars ($25,000) will be paid to Lender and Lender agrees to apply
such payment first to repay outstanding and unpaid interest under the Note and
then (if any unapplied amount remains) to outstanding principal under the Note;




b)

Sixty days from the Effective Date, the Company will pay Lender twenty-five
thousand dollars ($25,000) and Lender agrees to apply such payment first to
repay outstanding and unpaid interest under the Note and then (if any unapplied
amount remains) to outstanding principal under the Note;




c)

One Hundred and twenty days from the Effective Date, the Company will pay Lender
twenty-five thousand dollars ($25,000) and Lender agrees to apply such payment
first to repay outstanding and unpaid interest under the Note and then (if any
unapplied amount remains) to outstanding principal under the Note;




d)

On or before the 15th day of the seventh month from the Effective Date, the
Company will pay Lender twenty-five thousand dollars ($25,000) and Lender agrees
to apply such payment first to repay outstanding and unpaid interest under the
Note and then (if any unapplied amount remains) to outstanding principal under
the Note;




e)

On or before the 15th day of the eighth month from the Effective Date, the
Company will pay Lender twenty-five thousand dollars ($25,000) and Lender agrees
to apply such payment first to repay outstanding and unpaid interest under the
Note and then (if any unapplied amount remains) to outstanding principal under
the Note;




f)

On or before the 15th day of the ninth month from the Effective Date, the
Company will pay Lender twenty-five thousand dollars ($25,000) and Lender agrees
to apply such payment first to repay outstanding and unpaid interest under the
Note and then (if any unapplied amount remains) to outstanding principal under
the Note;




g)

On or before the 15th day of the tenth month from the Effective Date, the
Company will pay Lender twenty-five thousand dollars ($25,000) and Lender agrees
to apply such payment first to repay outstanding and unpaid interest under the
Note and then (if any unapplied amount remains) to outstanding principal under
the Note;




h)

On or before July 31, 2008 the Company will pay Lender all outstanding amounts
under the Note in full.




The Company may prepay any and all amounts without penalty.




3)

Interest.  The Interest Rate (as defined in the Note) is hereby amended and
increased to a rate of twenty percent (20%) per annum.










4)

Consent and Release.  The Lender acknowledges and consents to (i) the sale by
the Company and its subsidiary, Global Sports Edge, Inc. (“GWN Sub”) of the
assets set forth on Annex A hereto (the “Assets”), and the release of its
security interests and liens in the Assets which the Company and/or GWIN Sub may
have granted to the Lender under the Security Documents and (ii) on and after
the earlier to occur of the repayment in full or assumption by a third party
reasonably acceptable to Lender of the remaining Obligations (as defined in the
Security Documents) under the Note, the wind down and termination of the
operations of the Company and GWIN Sub. Lender agrees to sign all documents and
instruments necessary to effect the release of the Assets under such Security
Documents including without limitation a partial release of such Assets from
filed UCC-1s.




5)

Conversion.  The Note shall no longer be convertible as of and after the
Effective Date.




6)

Additional Consideration.  As additional consideration for this Amendment and
the release of the Assets from the security interest of the Lender, the Company
shall deliver fifty thousand dollars ($50,000) of Betbroker, PLC stock (the
“Stock Payment”) to Lender within (10) Ten working days of the Effective Date.
 For purposes of this Amendment, the value of Betbrokers’ stock will be based on
the five day closing average stock price for Betbrokers’ stock as quoted on the
“AIMS” on the five days trading prior to the date of this Amendment but in no
event will such value per share be less than 5 pence per share.  The Betbrokers’
stock will be restricted from being sold for one year from the date of the
closing of the sale of Assets between the Company and Betbroker, PLC. Lender
agrees not to sell any of the Stock Payment for a period of one year from the
Effective Date.




7)

Effective Date.  The Effective Date shall mean the first date upon which (i)
Lender shall have received a duly executed counterpart signature to this
Amendment, (ii) the Lender shall have received a cash payment of $25,000 to be
applied to reduce outstanding principal and/or interest under the Note and (iii)
the Lender shall have received the Stock Payment.




8)   Other Inconsistent Provisions Hereby Amended.   Any other provisions of the
Agreement  which are inconsistent with the terms of Sections 1 and 2 of this
Amendment described above, shall be deemed to be amended consistent therewith.
 All other terms and conditions of the Agreement shall remain unchanged and in
full force and effect.




9)

Reaffirmation and Ratification.

The undersigned each hereby confirm that all amounts due under this Amendment,
the Note and otherwise, (as same may be amended, modified or supplement from
time to time) shall be deemed to “Obligations” and/or “Indebtedness” under as
defined in each of the Security Documents and the personal guarantee of Wayne
Allyn Root, dated as of October 29, 2004 and issued for the benefit of Lender.




10)     Counterparts.   This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
be but a single instrument.




Capitalized terms not otherwise defined herein have the meanings given to such
terms in the above referenced Asset Purchase Agreement.




IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.




Winning Edge International, Inc.




By:_/s/_________________________

      Name: Wayne Allyn Root

      Title: CEO




Laurus Master Fund, Ltd.
By: Laurus Capital Management, LLC, as investment manager




By:_/s/_________________________

Name:  Pat Regan

Title: Authorized Signatory







Wayne Allyn Root,

Individually




_/s/____________________________









